                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

BRANDON JAMAR LOFLAND,

     Petitioner,                     Case No. 2:18-CV-13006
                                     HONORABLE VICTORIA A. ROBERTS
v.                                   UNITED STATES DISTRICT JUDGE

CONNIE HORTON,

      Respondent,
_________________________________/
                              JUDGMENT

     This matter came before the Court on a Petition for Writ of Habeas Corpus.

In accordance with the Memorandum Opinion and Order entered on May 24, 2019:

     (1) The Petition for Writ of Habeas Corpus is DENIED WITH PREJUDICE.

     (2) A Certificate of Appealability is DENIED.

     (3) Petitioner is GRANTED leave to appeal In Forma Pauperis.

     IT IS ORDERED.

     Dated at Detroit, Michigan, this 24th day of May, 2019.


                                                     DAVID J. WEAVER
                                                     CLERK OF THE COURT
APPROVED:
                                                         BY: S/ Linda Vertriest
                                                         DEPUTY CLERK
s/ Victoria A. Roberts
HON. VICTORIA A. ROBERTS
UNITED STATES DISTRICT JUDGE
